Citation Nr: 1213185	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  10-43 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel
INTRODUCTION

The Veteran had active military service from April 2004 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The September 2009 rating decision denied service connection for posttraumatic stress disorder (PTSD), bilateral hearing loss, and tinnitus.  

During the pendency of the appeal, the October 2010 rating decision granted the Veteran service connection for an acquired psychiatric disorder claimed as PTSD but diagnosed as a mood disorder and granted the Veteran a 100 percent rating for a mood disorder.  The Board finds that since service connection has been granted by the October 2010 rating decision, a full grant of benefits of sought on appeal have been granted.  Therefore, the issue of entitlement to service connection for an acquired psychiatric disorder is not before the Board. 

The Veteran testified before the undersigned Acting Veterans Law Judge in March 2011. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 

FINDINGS OF FACT

1.  On March 4, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for bilateral hearing loss is requested.

2.  Extending the benefit of the doubt to the Veteran, tinnitus is shown as likely as not to be due to exposure to loud noise during active service.  

CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of entitlement to service connection for bilateral hearing loss by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).
  
2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, with regard to the issue on appeal, the decision below is granting in full the benefit sought on appeal.  Accordingly, even assuming that an error was committed with respect to either the duty to notify or the duty to assist such error was harmless and will not be further discussed. 


II.  Analysis

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal of entitlement to service connection for bilateral hearing loss and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Service connection

Service connection means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the claims file, and affording the Veteran the benefit of the doubt, service connection for tinnitus is warranted.  As noted above, the Veteran has active duty service from April 2004 to August 2006.  According to the Veteran's DD 214 he was a quartermaster and according to his testimony he was around aircraft aboard the ships.  The Board finds that even though the Veteran did not report any symptoms of tinnitus during service his April 2004 in-service Reference Audiogram and his in-service January 2005 Hearing Conservation Data stated that the Veteran had steady noise exposure and was routinely noise exposed.  Thus, the Board finds it is clear from his military occupational specialty that he was exposed to loud noises during service.  

The Veteran's service treatment records include Axis III diagnoses of tinnitus in July 2009 and August 2009.  An August 2009 VA Audiology note indicated that the Veteran had a history of noise exposure to jet engines during the military service and that though he wore hearing protection on the flight deck his ear muffs had a hole in them.  Hit was also noted that he had a history of constant tinnitus. 
At the Veteran's June 2010 VA examination the Veteran was diagnosed with bilateral subjective tinnitus.  The VA examiner stated that since there was no documentation of tinnitus in the Veteran's service treatment records that it appeared less than likely as not that the tinnitus is related to in-service noise exposure.  

Despite the fact that the June 2010 opinion is against the Veteran's claim the Board finds that award of service connection for tinnitus is still appropriate here.  The Board notes that the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  Additionally, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  Here the June 2010 VA examiner gave a blanket opinion without any reasoning and without taking into consideration Veteran's statements pertaining to continuity of symptomatology.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Board finds that the only noise exposure of record is during the Veteran's military service and that there is no evidence of any post-service noise exposure either recreationally or with his occupation with the VA.  The evidence is at least in equipoise and the Board finds that service connection is therefore in order.  

In this case, the Board finds that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Indeed, the Veteran's statements as to when his ringing in his ears began are important and credible evidence going toward the matters of when the conditions began.  The Veteran maintains that his tinnitus began during service and is due to military noise exposure; even to his VA physicians during his normal treatment.  Again, such noise exposure is consistent with the circumstances of his service.  Throughout the course of his communications with VA, the Veteran has consistently maintained that his tinnitus began in active service; the Board finds that such consistency makes his statements credible.  Moreover, the Board points out that he is competent to testify as to ringing in the ears during and after service.  See Charles v. Principi, 16 Vet. App. 370 (2002) (providing that ringing in the ears is capable of lay observation).  Given the nature of tinnitus, the Veteran is the only one who is competent to testify as to when he began to perceive tinnitus.  In addition, the Veteran's service treatment records indicated that he was exposed to loud noise and there is no evidence of any post-service noise exposure related to his recreational activities or with his occupation at the VA.  

In sum, the Board finds that by granting the Veteran the benefit of the doubt service connection for tinnitus is warranted. 



ORDER

The appeal of entitlement to service connection for bilateral hearing loss is dismissed. 

Service connection for tinnitus is granted.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


